Citation Nr: 1140515	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, other than radiculopathy, to include as secondary to the service-connected postoperative lumbosacral intervertebral disc syndrome with degenerative joint disease T10 through L4 and lumbar radiculopathy of the left and right lower extremities. 

2.  Entitlement to service connection for a left leg disorder, other than radiculopathy, to include as secondary to the service-connected postoperative lumbosacral intervertebral disc syndrome with degenerative joint disease T10 through L4 and lumbar radiculopathy of the left and right lower extremities. 

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected postoperative lumbosacral intervertebral disc syndrome with degenerative joint disease T10 through L4 and lumbar radiculopathy of the left and right lower extremities. 

4.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to the service-connected postoperative lumbosacral intervertebral disc syndrome with degenerative joint disease T10 through L4 and lumbar radiculopathy of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington. 

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing is of record.  

In June 2009, the Board remanded this matter for further development, to include performing a VA examination.  

The requested examination was performed in September 2009.  Unfortunately, the information obtained from the examination is inadequate to properly address the Veteran's appeal.  

The Veterans Law Judge who performed the April 2009 hearing is no longer employed at the Board.  The Veteran was informed of this in an August 2011 letter.  In response to the August 2011 letter, the Veteran, in September 2011, indicated that he did not wish to appear at an additional hearing and requested that his case be considered on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

REMAND

In its June 2009 remand, the Board noted that that the Veteran had indicated that it was his belief that he currently had left and right leg disorders, in addition to the radiculopathy in his lower extremities, which were caused or aggravated by his service-connected low back disorder.  The Veteran also stated that he currently had bilateral ankle and foot disorders, other than neurological impairment, caused by his service-connected low back disorder. 

The Board observed that that secondary service connection on the basis of aggravation was permitted under 38 C.F.R. § 3.310 and compensation was payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board found that an examination was needed to determine whether the Veteran had current right and left leg, bilateral ankle, and/or bilateral foot disorders, other than radiculopathy/neurological impairment, and, if so, whether the disabilities were related to service or to a service-connected disorder.  

The Board requested that the Veteran be scheduled for a VA examination to determine the etiology of any current left or right leg, bilateral ankle, or bilateral foot disorder.  The examiner was to indicate whether it was at least as likely as not (50 percent probability or greater) that any current bilateral leg, ankle, or foot disorder, other than radiculopathy/neurological impairment, if found, was related to the Veteran's period of active service?  If not, was it at least as likely as not that the Veteran's service-connected postoperative lumbosacral intervertebral disc syndrome with degenerative joint disease T10 through L4 caused or aggravated (permanently worsened) any current right or left leg, bilateral ankle, or bilateral foot disorder, other than radiculopathy or neurological impairment?  

In conjunction with the Board remand, the Veteran was afforded a VA examination in September 2009.  Physical examination and x-rays revealed a deformity of the distal one-thirds of the left tibia and fibula, which had the appearance of fractures with healing; spurring and ossicles about the ankles likely from prior trauma and additional bony exostosis difficult to exclude, right medial malleolus; prominent and irregular tibial tuberosities, bilaterally, which might be related to prior trauma or prior Osgood-Schlatter's disease; and irregularity to the inferior poles of the patella, which might be from prior trauma or enthesopathic changes.  

Also found on examination and x-ray were multiple hammertoe deformities of both feet, left greater than right; degenerative changes of both feet; plantar and Achilles calcaneal spurs with fragmentation of the right Achilles spur, which did not appear acute; and amputation of the distal phalanx of the first digit of the right foot.  

In response to the question of whether it was at least as likely as not that the Veteran's postoperative service-connected condition lumbosacral intervertebral disc syndrome caused or aggravated or permanently worsened any right or left leg, bilateral ankle, or bilateral foot disorder other than radiculopathy, the examiner stated that it was caused by or the result of the back injury aboard ship post op 1966.  

The examiner noted that the Veteran had a shipboard injury falling off a ladder and then an operative mishap bleeding at the VAMC and ended up with severe consequences.  He indicated that the following were most likely caused by or a result of the inservice accident:  He stated that the Veteran had profound muscle atrophy of all muscle below the knee causing most of his symptoms; loss of range of motion of ankle joints due to accident; x-rays show deformities of ankles and legs compatible with physical findings.  He also noted that all of these findings were caused by the injury and profoundly affected the function of both lower extremities, causing gross disturbance of function, both lower extremities, affecting severely gait, station, stand, and walk. 

Although the examiner gave a general overview of what had been impacted, he did not specifically address the findings made at the time of the examination, specifically those findings reported on examination and x-ray noted above.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1. If available, return the claims folder to the examiner who performed the September 2009 VA examination.  Following a review of the claims folder, the examiner is requested to render an opinion as to whether the deformity of the distal one-thirds of the left tibia and fibula, which had the appearance of fractures with healing; spurring and ossicles about the ankles likely from prior trauma, and additional bony exostosis difficult to exclude, right medial malleolus; prominent and irregular tibial tuberosities, bilaterally, which might be related to prior trauma or prior Osgood-Schlatter's disease; irregularity to the inferior poles of the patella, which might be from prior trauma or enthesopathic changes; multiple hammertoe deformities of both feet, left greater than right; degenerative changes of both feet; plantar and Achilles calcaneal spurs with fragmentation of the right Achilles spur, which did not appear acute; and amputation of the distal phalanx of the first digit of the right foot; are at least as likely as not related to the Veteran's period of active service?  

If not, is it at least as likely as not that the Veteran's service-connected postoperative lumbosacral intervertebral disc syndrome with degenerative joint disease T10 through L4 with lumbar radiculopathy of the left and right lower extremities caused or aggravated (permanently worsened) any of the above listed disorders?  

Complete detailed rationale must be given for any opinion which is rendered.  If the examiner is not available, refer the claims folder to another VA examiner with the examiner being requested to answer the above questions while providing detailed rationale supporting any opinion which is rendered.  

2. The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should also undertake any other development and action it deems necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


